Citation Nr: 0926606	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  05-20 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1967 to September 1969.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a May 2004 
rating decision of the San Diego, California Department of 
Veterans Affairs (VA) Regional Office (RO).  The case was 
before the Board in June 2008 when it was remanded for 
additional development.  The Veteran's claims file is now in 
the jurisdiction of the Los Angeles, California VA RO.  


FINDINGS OF FACT

1.  The Veteran is not shown to have engaged in combat with 
the enemy.  

2.  There is no credible corroborating evidence that the 
Veteran was subjected to a stressor event in service; when 
PTSD was diagnosed, the diagnosis was based on accounts of 
uncorroborated stressor events that are not credible.  


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as revised 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the May 2004 initial 
adjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  A March 2004 letter explained 
the evidence necessary to substantiate his claim, the 
evidence VA was responsible for providing, and the evidence 
he was responsible for providing.  While the Veteran was not 
advised of the criteria governing effective dates of awards, 
he is not prejudiced such notice defect (See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490-91 (20006)), as effective 
date criteria have no significance unless the claim is 
allowed, and this decision does not grant service connection.  

Regarding VA's duty to assist, the RO has obtained the 
Veteran's service treatment records (STRs) and available 
postservice treatment records.  The Board has considered 
whether a VA examination is necessary, and finds that one is 
not necessary.  As the Veteran is not shown to have engaged 
in combat and has not provided the information needed to 
corroborate his alleged stressor events in service, even the 
"low threshold" standard as to when an examination is 
necessary outlined by the United States Court of Appeals for 
Veterans Claims (Court) in McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006), is not met.  Without evidence that the 
Veteran engaged in combat or credible evidence corroborating 
an alleged stressor event in service, even an unequivocal 
diagnosis of PTSD accompanied by a medical opinion relating 
it to service would not suffice to establish service 
connection for PTSD.  See 38 C.F.R. § 3.304(f).  VA's duty to 
assist is met as to this matter.  Accordingly, the Board will 
address the merits of the claim.  
B.	Factual Background

The Veteran's service personnel records do not show that he 
engaged in combat.  They reflect that he served in Vietnam 
from September 1968 to September 1969, and that his military 
occupation specialty (MOS) was light vehicle driver.  

The Veteran's STRs, including his September 1969 separation 
examination report, are silent for any complaints, findings, 
treatment, or diagnosis of a psychiatric disability, to 
include PTSD.  

The Veteran has submitted several statements identifying 
alleged stressor events in service, including: Seeing rockets 
blow up vehicles and aircraft; seeing fellow servicemen 
without limbs; being on guard duty outside and being soaked 
by rain on Christmas night; fear of fellow soldiers 
inebriated by illicit drug use; being left alone at banana 
plantations to guard a truck filled with ammunition; seeing 
Korean soldiers run over Vietnamese civilians; and having his 
plane's landing at base in Vietnam delayed because of rocket 
fire.  

The earliest postservice evidence of the Veteran being seen 
postservice for psychiatric problems is a March 2004 letter 
from L.D., Ph.D.,(who is associated with a Vet Center), 
indicating that in December 2003 the Veteran began receiving 
treatment at the facility for PTSD symptoms, including 
depression, intrusive thoughts, social isolation, interrupted 
sleep, anxiety, panic attacks, anger, and survivor guilt.  
[The record also contains a November 2003 medication 
prescription for Citalopram Hydrobromide for depression from 
West Los Angeles VA Medical Center.]  The letter indicates 
that on February 2004 Minnesota Multiphasic Personality 
Inventory testing the Veteran was found to have PTSD.  

A February 2006 VA PTSD screening record reports the Veteran 
answered positively to the questions asked (indicating a 
positive PTSD screening).  

In June 2007 statements from the Veteran's siblings, it was 
reported that he was deeply affected by Vietnam, and on 
return was far different than before service.  

In July 2008, pursuant to the Board's June 2008 remand, the 
RO requested verification (from the U.S. Army and Joint 
Services (JSRRC)) of the Veteran's alleged stressor event 
that was capable of verification, i.e., that on his flight 
into Vietnam on November 15, 1968, the Cam Ranh Bay airbase 
was under rocket attack and the flight's landing was delayed 
for an hour.  In response, the JSRRC indicated they 
researched pertinent records and that the search was negative 
for an attack on the Cam Ranh Bay airbase in November 1968.  

C.	Legal Criteria and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of an in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  

Where the Veteran did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
Veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors and his testimony must be 
corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

At the outset the Board notes that a review of the record 
found no clear diagnosis of psychiatric disability other than 
PTSD, and that the matter of service connection for 
psychiatric disability other than PTSD is not reasonably 
raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009).

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, as to the claim.  

The Veteran did not receive any award or decoration 
specifically denoting combat participation and the record 
does not otherwise contain evidence that he engaged in combat 
with the enemy.  The term "engaged in combat with the 
enemy" requires that the Veteran have taken part in a fight 
or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (October 18, 1999).  The 
Veteran's MOS of light vehicle driver was of a non-combat 
nature.  Notably, he does not allege that he engaged in 
combat.  

The Veteran's stressor accounts noted above are 
uncorroborated.  He has provided only nonspecific stressor 
information regarding the events.  Generally, events 
involving death or injury of American soldiers (or 
substantial property damage) are verifiable (if they 
occurred).  The Veteran's one alleged stressor account that 
was potentially verifiable based on information he provided, 
rocketing of Cam Ranh Bay airbase on November 15, 1968, 
delaying of the landing of his airplane, has been proven 
false, as no such event is shown to have occurred there at 
the time.  As the other accounts are not capable of 
verification based on information he has provided, and he has 
not provided further details, the Board finds that the 
Veteran's stressor accounts are not credible.  

The record shows that the Veteran has had PTSD diagnosed (and 
treated).  However, this diagnosis was based on his 
uncorroborated stressor accounts.  A medical opinion premised 
upon an unsubstantiated account is of no probative value and 
does not serve to verify the occurrences described.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); see also Moreau 
v. Brown, 9 Vet. App. 389, 395-96 (1996) (finding that an 
opinion by a mental health professional based on a 
postservice examination of the Veteran cannot be used to 
establish the occurrence of a stressor).  Without evidence 
that the Veteran engaged in combat or credible supporting 
evidence of an in-service stressor, even unequivocal medical 
evidence that he has a diagnosis of PTSD is insufficient to 
establish that the PTSD is service-related, so as to 
substantiate a claim of service connection.  See 38 C.F.R. 
§ 3.304(f).

In summary, the record does not show that the Veteran engaged 
in combat with the enemy and there is no credible supporting 
evidence of a stressor event in service.  As a threshold 
legal requirement for establishing service connection for 
PTSD is not met, the preponderance of the evidence is against 
the Veteran's claim.  Accordingly, the benefit of the doubt 
doctrine does not apply and the claim must be denied.  


ORDER

Service connection for PTSD is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


